                        Case 3:21-cv-05558 Document 1 Filed 08/04/21 Page 1 of 24




 1

 2

 3

 4

 5

 6

 7

 8                                      IN THE UNITED STATES DISTRICT COURT
 9                              WESTERN DISTRICT OF WASHINGTON AT TACOMA

10

11                                                                      3:21-cv-05558
     NAUTILUS INSURANCE COMPANY, an                          Case No.
12   Arizona corporation,

13                         Plaintiff,                        COMPLAINT FOR DECLARATORY
                                                             RELIEF
                v.
14
     ALAN RAINWATER, individually, and as
15   Personal Representative for the Estate of
     SUSAN M. RAINWATER; DANNY SIMON,
16   an individual; MARLENE PERDUE,
     individually, and as Personal Representative of
17   the Estate of JEREMY SIMON; MOUNTAIN
     CREST HOMES LLC, a Washington LLC;
18   GARAGE PLUS STORAGE AVIATION LLC,
     a Washington LLC; LEAH MARIE MILLER,
19   an individual,
20                         Defendants.
21

22   I.         INTRODUCTION
23              In this action, Plaintiff Nautilus Insurance Company (“Nautilus”) seeks declaratory relief
24   concerning its obligations, if any, to provide insurance coverage in connection with the
25   underlying claims in Rainwater v. Simon, et al., Case No. 18-2-12960-1, in Pierce County
26   Superior Court (“Underlying Action”).
                                                         1
      COMPLAINT FOR DECLARATORY RELIEF                                           SELMAN BREITMAN LLP
      Case No.:                                                              600 University Street, Suite 1800
                                                                                           Seattle, WA 98101
                                                                                          Tel.: 206.447.6461
     3891 60058 4812-6337-8676 .v3
                        Case 3:21-cv-05558 Document 1 Filed 08/04/21 Page 2 of 24




 1   II.        PARTIES
 2              1.         Plaintiff NAUTILUS INSURANCE COMPANY (“NAUTILUS”), is a
 3   corporation that is incorporated in Arizona, with its principal place of business in Phoenix,
 4   Arizona.
 5              2.         Defendant ALAN RAINWATER is an individual and a citizen of Washington.
 6              3.         Defendant DANNY SIMON is an individual and a citizen of Washington.
 7              4.         Defendant MARLENE PERDUE, individually, and as Personal Representative of
 8   the Estate of Jeremy Simon, is a citizen of Washington.
 9              5.         Defendant MOUNTAIN CREST HOMES LLC is an LLC organized under the
10   laws of Washington with its place of business in Eatonville, Washington. Upon information and
11   belief, Danny Simon is the managing member of MOUNTAIN CREST HOMES LLC. He is an
12   individual and a citizen of Washington.
13              6.         Defendant GARAGE PLUS STORAGE AVIATION LLC is an LLC organized
14   under the laws of Washington with its place of business in Spanaway, Washington. Upon
15   information and belief, Clair Jenkins is a member of GARAGE PLUS STORAGE AVIATION
16   LLC. She is an individual and a citizen of Washington. Upon information and belief, Danny
17   Simon is also member of GARAGE PLUS STORAGE AVIATION LLC. He is an individual
18   and a citizen of Washington.
19              7.         Defendant LEAH MARIE MILLER is an individual and a citizen of Washington.
20   III.       JURISDICTION AND VENUE
21              8.         This Court has jurisdiction of this matter under 28 U.S.C. § 1332 (diversity) and
22   28 U.S.C. § 2201 (declaratory judgments). This is a civil action between citizens of different
23   states and the amount in controversy exceeds $75,000, exclusive of interest and costs.
24              9.         Venue is proper under 28 U.S.C. §1391, because a substantial part of the events or
25   omissions giving rise to the claim occurred in this District.
26
                                                            2
      COMPLAINT FOR DECLARATORY RELIEF                                               SELMAN BREITMAN LLP
      Case No.:                                                                  600 University Street, Suite 1800
                                                                                               Seattle, WA 98101
                                                                                              Tel.: 206.447.6461
     3891 60058 4812-6337-8676 .v3
                        Case 3:21-cv-05558 Document 1 Filed 08/04/21 Page 3 of 24




 1              10.        Intradistrict assignment in this division is proper pursuant to LCR 3(e) because a
 2   substantial part of the events or omissions that gave rise to the claim occurred in Pierce County,
 3   Washington.
 4   IV.        RELEVANT FACTS
 5              11.        This Declaratory Relief Action arises out of a car-versus-bicyclist accident that
 6   occurred on August 9, 2018. Susan Rainwater was riding her bicycle northbound on State Route
 7   7 at mile post 38.10 near 320th Street in Eatonville, Washington when she was struck by a 1986
 8   Chevrolet K-10 pick-up truck with license plate number C93973A being driven by Jeremy
 9   Simon. She died from her injuries at the scene.
10              12.        ALAN RAINWATER, the husband and personal representative of SUSAN
11   RAINWATER, brought an action styled Rainwater v. Simon, et al., Pierce County Cause No. 18-
12   2-12960-1 against Jeremy Simon1, DANNY SIMON, MARLENE PERDUE, and MOUNTAIN
13   CREST HOMES LLC (“Underlying Action”). LEAH MARIE MILLER filed a complaint-in-
14   intervention. The operative Fourth Amended Complaint in the Underlying Action filed on or
15   about April 6, 2021 adds GARAGE PLUS STORAGE AVIATION LLC (“GARAGE PLUS”) as
16   a defendant.
17              13.        In the Underlying Action, plaintiff alleges that the subject vehicle was owned,
18   maintained, and provided by defendant DANNY SIMON, Jeremy Simon’s father. According to
19   the operative complaint, Jeremy Simon was in the course and scope of employment for
20   MOUNTAIN CREST and GARAGE PLUS at the time of the subject accident, driving to pick up
21   one Mike Wager whom MOUNTAIN CREST and GARAGE PLUS allegedly hired for its land
22   development project. According to the Fourth Amended Complaint, Jeremy Simon fell asleep
23   while driving to pick up Mr. Wager, and struck and killed Susan Rainwater. After striking and
24   killing Susan Rainwater, the operative complaint alleges, Jeremy Simon continued driving,
25
26   1 Jeremy Simon is now deceased.
                                                            3
      COMPLAINT FOR DECLARATORY RELIEF                                               SELMAN BREITMAN LLP
      Case No.:                                                                  600 University Street, Suite 1800
                                                                                               Seattle, WA 98101
                                                                                              Tel.: 206.447.6461
     3891 60058 4812-6337-8676 .v3
                        Case 3:21-cv-05558 Document 1 Filed 08/04/21 Page 4 of 24




 1   picked up Wager, and took him to his job site to perform work for MOUNTAIN CREST and
 2   GARAGE PLUS. The operative complaint alleges that as a result, the decedent’s estate,
 3   beneficiaries, and plaintiff have suffered serious emotional injury and incurred substantial costs
 4   and damages. Against MOUNTAIN CREST and GARAGE PLUS, the complaint sets forth the
 5   following Counts: Count I for Negligence, Count III for Negligent Entrustment, Count IV for
 6   Negligent Infliction of Emotional Distress, and Count VI for Agency.
 7   V.         NAUTILUS POLICIES
 8              A.         Primary Policy
 9              14.        NAUTILUS issued Commercial General Liability (“CGL”) policy number
10   PN018346 effective March 8, 2018 to March 8, 2019 to MOUNTAIN CREST HOMES, LLC
11   (“NAUTILUS Primary Policy”). The limits of liability include $1,000,000 each “occurrence” for
12   “bodily injury” under Coverage A. The insuring agreement is contained in form CG 00 01 04 13,
13   subject to various endorsements.
14              15.        Form CG 00 01 04 13 provides in part as follows:
15                         SECTION I – COVERAGES
16                         COVERAGE A – BODILY INJURY AND PROPERTY DAMAGE
17                         LIABILITY
18                         1.        Insuring Agreement
19                                   a.    We will pay those sums that the insured becomes legally
20                                         obligated to pay as damages because of “bodily injury” or
21                                         “property damage” to which this insurance applies. We will
22                                         have the right and duty to defend the insured against any
23                                         “suit” seeking those damages. However, we will have no
24                                         duty to defend the insured against any “suit” seeking
25                                         damages for “bodily injury” or “property damage” to which
26                                         this insurance does not apply. We may, at our discretion,
                                                             4
      COMPLAINT FOR DECLARATORY RELIEF                                              SELMAN BREITMAN LLP
      Case No.:                                                                 600 University Street, Suite 1800
                                                                                              Seattle, WA 98101
                                                                                             Tel.: 206.447.6461
     3891 60058 4812-6337-8676 .v3
                        Case 3:21-cv-05558 Document 1 Filed 08/04/21 Page 5 of 24




 1                                         investigate any “occurrence” and settle any claim or “suit”
 2                                         that may result. But:
 3                                         (1) The amount we will pay for damages is limited as
 4                                             described in Section III – Limits Of Insurance; and
 5                                         (2) Our right and duty to defend ends when we have used up
 6                                             the applicable limit of insurance in the payment of
 7                                             judgments or settlements under Coverages A or B or
 8                                             medical expenses under Coverage C.
 9                                         No other obligation or liability to pay sums or perform acts
10                                         or services is covered unless explicitly provided for under
11                                         Supplementary Payments – Coverages A and B.
12              16.        The NAUTILUS Primary Policy contains a LIMITATION OF
13   COVERAGE endorsement (form S092 (08/17)), which replaces Paragraph 1.b. under
14   SECTION I – COVERAGE A – BODILY INJURY AND PROPERTY DAMAGE
15   LIABILITY as follows:
16              This endorsement modifies insurance provided under the following:
17              COMMERCIAL GENERAL LIABILITY COVERAGE PART
18                                                   SCHEDULE
19                                       Premises:
20                    LOCATIONS PER FORM S150 (07/09)
21              Project or Operation:
22              A. If this endorsement is attached to Commercial General Liability Coverage Form
23                    CG 00 01, the provisions under this Paragraph A. apply:
24                         1. Paragraph 1.b. under Section I – Coverage A – Bodily Injury and
25                               Property Damage Liability is replaced by the following:
26
                                                             5
      COMPLAINT FOR DECLARATORY RELIEF                                               SELMAN BREITMAN LLP
      Case No.:                                                                  600 University Street, Suite 1800
                                                                                               Seattle, WA 98101
                                                                                              Tel.: 206.447.6461
     3891 60058 4812-6337-8676 .v3
                        Case 3:21-cv-05558 Document 1 Filed 08/04/21 Page 6 of 24




 1                               b. This insurance applies to “bodily injury” and “property damage”
 2                                   caused by an “occurrence” that takes place in the “coverage
 3                                   territory” only if:
 4                                   (1) The “bodily injury” or “property damage”:
 5                                         (a) Occurs on the premises shown in the Schedule; or
 6                                         (b) Arises out of the project or operation shown in the
 7                                            Schedule;
 8                                   (2)   The “bodily injury” or “property damage” occurs during the
 9                                         policy period; and
10                                   (3)   Prior to the policy period, no insured listed under Paragraph 1.
11                                         of Section II – Who is an Insured and no “employee”
12                                         authorized by you to give or receive notice of an “occurrence”
13                                         or claim, knew that the “bodily injury” or “property damage”
14                                         had occurred, in whole or in part. If such a listed insured or
15                                         authorized “employee” knew, prior to the policy period, that
16                                         the “bodily injury” or “property damage” occurred, then any
17                                         continuation, change or resumption of such “bodily injury” or
18                                         “property damage” during or after the policy period will be
19                                         deemed to have been known prior to the policy period.
20                                         ***
21              17.        The COMMERCIAL GENERAL LIABILITY COVERAGE PART
22   DECLARATIONS (form S150 (07/09)) reads, in part, as follows:
23    BUSINESS DESCRIPTION AND LOCATION OF PREMISES
24    BUSINESS DESCRIPTION: GENERAL CONTRACTOR/DEVELOPER
25    LOCATION OF ALL PREMISES YOU OWN, RENT, OR OCCUPY                                          □ Location address
26    is same as mailing address.
                                                                6
      COMPLAINT FOR DECLARATORY RELIEF                                                  SELMAN BREITMAN LLP
      Case No.:                                                                     600 University Street, Suite 1800
                                                                                                  Seattle, WA 98101
                                                                                                 Tel.: 206.447.6461
     3891 60058 4812-6337-8676 .v3
                        Case 3:21-cv-05558 Document 1 Filed 08/04/21 Page 7 of 24




 1

 2    1.          35813 MERIDIAN E EATONVILLE, WA 98328
      2.          AVIATOR HEIGHTS-PORTION OF SECT 13&14, TWNSHIP 16N, RANGE 4 E,
 3
                  W.M. LOTS 1-21, EATONVILLE, WA 98328
 4              18.        The NAUTILUS Primary Policy further provides, in part, as follows:
 5                         SECTION II – WHO IS AN INSURED
 6

 7                         1.        If you are designated in the Declarations as:
 8                                   ***
 9                                   c. A limited liability company, you are an insured. Your members
10                                          are also insureds, but only with respect to the conduct of your
11                                          business. Your managers are insureds, but only with respect
12                                          to their duties as your managers.
13                                   ***
14                         2.        Each of the following is also an insured:
15                                   a.     Your “volunteer workers” only while performing duties
16                                          related to the conduct of your business, or your “employees”,
17                                          other than either your “executive officers” (if you are an
18                                          organization other than a partnership, joint venture or limited
19                                          liability company) or your managers (if you are a limited
20                                          liability company) or your managers (if you are a limited
21                                          liability company), but only for acts within the scope of their
22                                          employment by you or while performing duties related to the
23                                          conduct of your business. . .
24                                   ***
25              19.        Among the policy exclusions is the EXCLUSION-UNMANNED
26   AIRCRAFT (CG 21 09 06 15), which reads in part as follows:
                                                7
      COMPLAINT FOR DECLARATORY RELIEF                                                   SELMAN BREITMAN LLP
      Case No.:                                                                      600 University Street, Suite 1800
                                                                                                   Seattle, WA 98101
                                                                                                  Tel.: 206.447.6461
     3891 60058 4812-6337-8676 .v3
                        Case 3:21-cv-05558 Document 1 Filed 08/04/21 Page 8 of 24




 1                         EXCLUSION-UNMANNED AIRCRAFT
 2                         This endorsement modifies insurance provided under the following:
 3                         COMMERCIAL GENERAL LIABILITY COVERAGE PART
 4                         A. Exclusion 2.g. Aircraft, Auto Or Watercraft under Section 1 –
 5                         Coverage A – Bodily Injury and Property Damage Liability is replaced
 6                         by the following:
 7                         2.        Exclusions
 8                                   This insurance does not apply to:
 9                                   ***
10                                   g.     Aircraft, Auto Or Watercraft
11                                          ***
12                                          (2) Aircraft (Other Than Unmanned           Aircraft), Auto
13                                                 Or Watercraft
14

15                                          “Bodily injury” or “property damage” arising out of the
16                                          ownership, maintenance, use or entrustment to others of any
17                                          aircraft (other than “unmanned aircraft”), “auto” or
18                                          watercraft owned or operated by or rented or loaned to any
19                                          insured. Use includes operation and loading or unloading”.
20

21                                          This Paragraph g.(2) applies even if the claims against any
22                                          insured allege negligence or other wrongdoing in the
23                                          supervision, hiring, employment, training or monitoring of
24                                          others by that insured, if the “occurrence” which caused the
25                                          “bodily injury” or “property damage” involved the
26                                          ownership, maintenance, use or entrustment to others of any
                                                             8
      COMPLAINT FOR DECLARATORY RELIEF                                                SELMAN BREITMAN LLP
      Case No.:                                                                   600 University Street, Suite 1800
                                                                                                Seattle, WA 98101
                                                                                               Tel.: 206.447.6461
     3891 60058 4812-6337-8676 .v3
                        Case 3:21-cv-05558 Document 1 Filed 08/04/21 Page 9 of 24




 1                                   aircraft (other than unmanned aircraft”), “auto” or watercraft
 2                                   that is owned or operated by or rented or loaned to any
 3                                   insured.
 4

 5                                   This Paragraph g.(2) does not apply to:
 6                                   (a) A watercraft while ashore on              premises you own or
 7                                         rent;
 8                                   (b)           A watercraft you do not own        that is:
 9                                                 (i)   Less than 26 feet long;          and
10                                             (ii)      Not being used to carry persons or property
11                                                       for a charge;
12                                   (c)       Parking an “auto” on, or on the ways next to,
13                                             premises you own or rent, provided the “auto” is not
14                                             owned by or rented or loaned to you or the insured;
15                                   (d)       Liability assumed under any “insured contract” for
16                                             the ownership, maintenance or use of aircraft or
17                                             watercraft; or
18                                   (e)       “Bodily injury” or “property damage” arising out of:
19                                             (i)       The operation of    machinery or equipment
20                                                       that is attached to, or part of, a land vehicle
21                                                       that would qualify under the definition of
22                                                       “mobile equipment” if it were not subject to
23                                                       a compulsory or financial responsibility law
24                                                       or other motor vehicle insurance law where it
25                                                       is licensed or principally garaged; or
26                                             (ii)      The operation of any of
                                                           9
      COMPLAINT FOR DECLARATORY RELIEF                                                 SELMAN BREITMAN LLP
      Case No.:                                                                    600 University Street, Suite 1800
                                                                                                 Seattle, WA 98101
                                                                                                Tel.: 206.447.6461
     3891 60058 4812-6337-8676 .v3
                       Case 3:21-cv-05558 Document 1 Filed 08/04/21 Page 10 of 24




 1                                                     the machinery or equipment listed in
 2                                                     Paragraph f.(2) or f.(3) of the definition of
 3                                                     “mobile equipment”.
 4              20.        The NAUTILUS Primary Policy states in part as follows:
 5              This endorsement modifies insurance provided under the following:
 6              COMMERCIAL GENERAL LIABILITY COVERAGE PART
 7              A. The following exclusion is added to 2. Exclusions of Section I – Coverage
 8                    A – Bodily Injury and Property Damage Liability, Coverage B – Personal
 9                    And Advertising Injury Liability and Coverage C – Medical Payments:
10

11                    This insurance does not apply to “bodily injury”, “property damage”, “personal
12                    and advertising injury” or medical payments arising out of, or in any way
13                    related to, operations performed by any insured or any person or organization
14                    for whom any insured may be legally or contractually responsible, unless such
15                    operations are “designated operations”.
16              B. For the purpose of this endorsement, the following definition is added to the
17                    Definitions section:
18

19                    “Designated operations” means only those operations performed by any insured
20                    that are described on the General Liability Coverage Part Declarations, the
21                    endorsements, or supplements of this insurance.
22

23                    All other terms and conditions of this policy remain unchanged.
24

25              20.        SECTION IV – COMMERCIAL GENERAL LIABILITY CONDITIONS
26   states the following:
                                                          10
      COMPLAINT FOR DECLARATORY RELIEF                                            SELMAN BREITMAN LLP
      Case No.:                                                               600 University Street, Suite 1800
                                                                                            Seattle, WA 98101
                                                                                           Tel.: 206.447.6461
     3891 60058 4812-6337-8676 .v3
                       Case 3:21-cv-05558 Document 1 Filed 08/04/21 Page 11 of 24




 1                  ***
 2                           2.       Duties In The Event Of Occurrence, Offense, Claim Or Suit
 3                                    a)       You must see to it that we are notified as soon as practicable
 4                                    of an "occurrence" or an offense which may result in a claim. To
 5                                    the extent possible, notice should include:
 6                                    (1)      How, when and where the "occurrence" or offense took
 7                                    place;
 8                                    (2)      The names and addresses of any injured persons and
 9                                    witnesses; and
10                                    (3)      The nature and location of any injury or damage arising out
11                                             of the "occurrence" or offense.
12                                   b)     If a claim is made or "suit" is brought against any insured,
13                                          you must:
14                                          (1)         Immediately record the specifics of the claim or
15                                          "suit" and the date received; and
16                                          (2)         Notify us as soon as practicable.
17                                   You must see to it that we receive written notice of the claim or
18                                   "suit" as soon as practicable.
19                                   c)     You and any other involved insured must:
20                                             (1)      Immediately send us copies of any demands,
21                                   notices, summonses or legal papers received in connection with the
22                                   claim or "suit";
23                                             (2)      Authorize   us   to   obtain   records    and     other
24                                   information;
25                                             (3)      Cooperate with us in the investigation or settlement
26                                   of the claim or defense against the "suit"; and
                                                              11
      COMPLAINT FOR DECLARATORY RELIEF                                                     SELMAN BREITMAN LLP
      Case No.:                                                                        600 University Street, Suite 1800
                                                                                                     Seattle, WA 98101
                                                                                                    Tel.: 206.447.6461
     3891 60058 4812-6337-8676 .v3
                       Case 3:21-cv-05558 Document 1 Filed 08/04/21 Page 12 of 24




 1                                          (4)     Assist us, upon our request, in the enforcement of
 2                                   any right against any person or organization which may be liable to
 3                                   the insured because of injury or damage to which this insurance may
 4                                   also apply.
 5                                   d)     No insured will, except at that insured's own cost, voluntarily
 6                                         make a payment, assume any obligation, or incur any
 7                                         expense, other than for first aid, without our consent.
 8              21.        Policy definitions include, but are not limited to, the following:
 9                         SECTION V – DEFINITIONS
10

11                         ***
12                         3.        “Bodily injury” means bodily injury, sickness or disease sustained
13                                   by a person, including death resulting from any of these at any time
14                                   ...
15                         ***
16                         5.        “Employee” includes a “leased worker”. “Employee” does not
17                                   include a “temporary worker”.
18                         ***
19                         10.       “Leased worker” means a person leased to you by a labor leasing
20                                   firm under an agreement between you and the labor leasing firm, to
21                                   perform duties related to the conduct of your business. “Leased
22                                   worker” does not include a “temporary worker.”
23                         ***
24                         13.       “Occurrence” means an accident, including continuous or repeated
25                                   exposure to substantially the same general harmful conditions.
26                         ***
                                                              12
      COMPLAINT FOR DECLARATORY RELIEF                                                  SELMAN BREITMAN LLP
      Case No.:                                                                     600 University Street, Suite 1800
                                                                                                  Seattle, WA 98101
                                                                                                 Tel.: 206.447.6461
     3891 60058 4812-6337-8676 .v3
                       Case 3:21-cv-05558 Document 1 Filed 08/04/21 Page 13 of 24




 1                            19.    “Temporary worker” means a person who is furnished to you to
 2                            substitute for a permanent “employee” on leave or to meet seasonal or
 3                            short-term workload conditions.
 4                            ***
 5                            20.    “Volunteer worker” means a person who is not your “employee” and
 6                            who donates his or her work and acts at the direction of and within the
 7                            scope of duties determined by you, and is not paid a fee, salary or other
 8                            compensation by you or anyone else for their work performed by you.
 9              B.         NAUTILUS Excess Liability Policy
10              22.        NAUTILUS issued an Excess Liability Policy number AN049160 effective
11   March 8, 2018 to March 8, 2019 to MOUNTAIN CREST HOMES, LLC (“NAUTILUS Excess
12   Liability Policy”). The limits of liability include $2,000,000 per loss event. The insuring
13   agreement is contained in form NE 00 31 04 10, subject to various endorsements.
14              23.        Form NE 00 31 04 10 provides in part as follows:
15                         SECTION I – EXCESS LIABILITY COVERAGE
16                           1.       Insuring Agreement
17                                   a)     We will pay on behalf of the “insured” the “ultimate net loss”
18                                          in excess of the “underlying insurance limit” because of
19                                          injury or damage caused by a “loss event” to which the
20                                          insurance applies provided:
21                                    (1)    The aggregate amount of all limits of “Underlying
22                                           Insurance,” as shown in the Schedule of “Underlying
23                                           Insurance”, has been exhausted by payment of judgments,
24                                           settlements, costs or expenses; and
25                                    (2)    The “loss event” occurs or is committed during the policy
26                                           period.
                                                              13
      COMPLAINT FOR DECLARATORY RELIEF                                                  SELMAN BREITMAN LLP
      Case No.:                                                                     600 University Street, Suite 1800
                                                                                                  Seattle, WA 98101
                                                                                                 Tel.: 206.447.6461
     3891 60058 4812-6337-8676 .v3
                       Case 3:21-cv-05558 Document 1 Filed 08/04/21 Page 14 of 24




 1                                   b)    Except to the extent any terms, definitions, limits of
 2                                         insurance, conditions or exclusions of the “controlling
 3                                         underlying insurance” are different from any terms,
 4                                         definitions, limits of insurance, conditions or exclusions of
 5                                         this policy, this policy will provide the same coverage for
 6                                         “ultimate net loss” as provided by the “controlling underlying
 7                                         insurance”. If any terms, definitions, limits of insurance,
 8                                         conditions or exclusions of this policy are more restrictive
 9                                         than those of the “controlling underlying insurance”, then this
10                                         policy’s terms, definitions, limits of insurance, conditions or
11                                         exclusions will apply. However, under no circumstances will
12                                         this policy provide broader coverage than that provided by
13                                         the “underlying insurance”.
14                           2.       Defense
15                                   a)    We will have no duty to investigate or defend any claim or
16                                         “suit”. We will have the right and be given the opportunity to
17                                         associate with any “insured” or “underlying insurer” in the
18                                         investigation, settlement or defense of any claim or “suit” that
19                                         may involve this insurance.
20              24.        The NAUTILUS Excess Liability Policy also contains relevant definitions,
21   exclusions, and endorsements (form NE0031 (4/10)) provided by SECTION IV-DEFINITIONS
22   as follows:
23              SECTION IV – DEFINITIONS
24                         1.        “Controlling underlying insurance” means the policy or policies that
25                                   are indicated as such on the Schedule of “Underlying Insurance”.
26                         ***
                                                              14
      COMPLAINT FOR DECLARATORY RELIEF                                                  SELMAN BREITMAN LLP
      Case No.:                                                                     600 University Street, Suite 1800
                                                                                                  Seattle, WA 98101
                                                                                                 Tel.: 206.447.6461
     3891 60058 4812-6337-8676 .v3
                       Case 3:21-cv-05558 Document 1 Filed 08/04/21 Page 15 of 24




 1                         4.        “Insured” means any person or organization qualifying as such
 2                                   under the “controlling underlying insurance”.
 3                         ***
 4                         5.        “Loss Event” means the happening, situation or circumstances that
 5                                   initiates the application of the “underlying insurance” as designated
 6                                   in the Schedule of “Underlying Insurance”.
 7                         ***
 8                         7.        “Suit” means a civil proceeding in which damages because of a “loss
 9                                   event” to which this insurance applies are alleged. “Suit” includes:
10                                   a)       An arbitration proceeding in which such damages are claimed
11                                            and to which the “insured” must submit or does submit with
12                                            our consent; or
13                                   b)       Any other alternative dispute resolution proceedings in which
14                                            such damages are claimed and to which the “insured” submits
15                                            with our consent or the “underlying insurer’s” consent.
16                           8.           “Ultimate net loss”
17                                   a)       Means the total sum, after reduction for recoveries of salvages
18                                            collectible, that the “insured” becomes legally obligated to
19                                            pay by reason of a judgment against the “insured” after actual
20                                            trial, or alternative dispute resolution by written agreement of
21                                            the “insured”, the claimant or the claimant’s legal
22                                            representative and us;
23                                   b)       Includes the costs of attorneys’ fees in defending any claim
24                                            or “suit” incurred by any “underlying insurer” if such costs
25                                            are included within the limits of insurance of the “underlying
26                                            insurance”. However, these costs do not include salaries and
                                                              15
      COMPLAINT FOR DECLARATORY RELIEF                                                     SELMAN BREITMAN LLP
      Case No.:                                                                        600 University Street, Suite 1800
                                                                                                     Seattle, WA 98101
                                                                                                    Tel.: 206.447.6461
     3891 60058 4812-6337-8676 .v3
                       Case 3:21-cv-05558 Document 1 Filed 08/04/21 Page 16 of 24




 1                                         expenses of employees or regular officials of the “underlying
 2                                         insurer” of the “insured”; and
 3                                   c)    Includes all interest on judgments paid by the “insured” or
 4                                         any “underlying insurer”.
 5                         9.        “Underlying insurance” means the coverage(s) afforded under
 6                                   insurance policies, for the limits shown, as designated in the
 7                                   Schedule of “Underlying Insurance”, and any renewals or
 8                                   replacements of those policies. Policies endorsements or coverages
 9                                   written on a claims-made policy form will not be considered
10                                   “underlying insurance”.
11                         10.       “Underlying insurance limit” means the sum of amounts applicable
12                                   to any claim or “suit” from:
13                                   a)    “Underlying      insurance”,     whether     such     “underlying
14                                         insurance” is collective or not;
15                                   b)    Other insurance; whether primary, excess, contingent or on
16                                         any other basis, except such insurance as is specifically
17                                         purchased to apply in excess of this policy’s Limits of
18                                         Insurance; and
19                                   c)    Any applicable self-insured retention or deductible.
20                                   “Underlying insurance limit” does not include limits of policies,
21                                   coverages and endorsements written on a claims-made policy form.
22                         11.       “Underlying insurer” means any insurer who provides any policy or
23                                   coverages of “underlying insurance.”
24              25.        The NAUTILUS Excess Liability Policy defines “insured” as any person or
25   organization qualifying as such under the “controlling underlying insurance.” The “controlling
26   underlying insurance” is the NAUTILUS Primary Policy, policy number PN 018346. As set
                                                16
      COMPLAINT FOR DECLARATORY RELIEF                                                    SELMAN BREITMAN LLP
      Case No.:                                                                       600 University Street, Suite 1800
                                                                                                    Seattle, WA 98101
                                                                                                   Tel.: 206.447.6461
     3891 60058 4812-6337-8676 .v3
                       Case 3:21-cv-05558 Document 1 Filed 08/04/21 Page 17 of 24




 1   forth above, Form CG 00 01 (04/13) contains SECTION II-WHO IS AN INSURED, provided as
 2   follows:
 3                         12.       If you are designated in the Declarations as:
 4                         ***
 5                                   c)    A limited liability company, you are an insured. Your
 6                                         members are also insureds, but only with respect to the
 7                                         conduct of your business. Your managers are insureds, but
 8                                         only with respect to their duties as your managers.
 9                         13.       Each of the following is also an insured:
10                                   a)    Your “volunteer workers” only while performing duties
11                                         related to the conduct of your business, or your “employees”,
12                                         other than either your “executive officers” (if you are an
13                                         organization other than a partnership, joint venture or limited
14                                         liability company) or your managers (if you are a limited
15                                         liability company), but only for acts within the scope of their
16                                         employment by you or while performing duties related to the
17                                         conduct of your business.
18              26.        The policy definitions include SECTION V-DEFINITIONS as follows:
19                         14.       “Employee” includes a “leased worker”. “Employee” does not
20                                   include a “temporary worker”.
21              27.        The policy Form NE 00 31 (04/10) provides the following exclusion:
22                         3.        Exclusions
23                         The following exclusions apply in addition to any applicable exclusion
24                         contained in the “controlling underlying insurance”.
25                         This insurance does not apply to:
26                                   a)    Auto Coverage Exclusion
                                                          17
      COMPLAINT FOR DECLARATORY RELIEF                                                   SELMAN BREITMAN LLP
      Case No.:                                                                      600 University Street, Suite 1800
                                                                                                   Seattle, WA 98101
                                                                                                  Tel.: 206.447.6461
     3891 60058 4812-6337-8676 .v3
                       Case 3:21-cv-05558 Document 1 Filed 08/04/21 Page 18 of 24




 1                                   Any loss, cost or expense payable under or resulting from any first
 2                                   party automobile physical damage coverage; any obligation under
 3                                   any automobile no-fault law; personal injury protection or auto
 4                                   medical payments coverage; or uninsured or underinsured motorist
 5                                   act, law or obligation.
 6              28.        The NAUTILUS Excess Liability Policy contains an endorsement provided in
 7   Form NE 00 72 (10/14), EXCLUSION – ALL AUTOS, which reads as follows:
 8                                   EXCLUSION – ALL AUTOS
 9                         This endorsement modifies insurance provided under the following:
10                                   EXCESS LIABILITY POLICY
11                         This insurance does not apply to any injury or damage, costs or expenses
12                         arising out of, resulting from, caused or contributed to by the ownership,
13                         maintenance, use, loading or unloading of entrustment to others of any auto.
14                         All other terms and conditions remain unchanged.
15              29.        The NAUTILUS Excess liability policy states as follows:
16              SECTION III – CONDITIONS
17              ***
18                           5.       Duties In The Event Of Occurrence, Offense, Claim Or Suit
19                                   a)        You must see to it that we are notified, in writing, as soon as
20                                          practicable, of any act, "loss event" or an offense, regardless
21                                          of the amount, which may reasonably be expected to result in
22                                          a claim under this policy. To the extent possible, notice
23                                          should include:
24                                    (1)      How, when and where the act, "loss event" or offense took
25                                    place;
26
                                                                 18
      COMPLAINT FOR DECLARATORY RELIEF                                                     SELMAN BREITMAN LLP
      Case No.:                                                                        600 University Street, Suite 1800
                                                                                                     Seattle, WA 98101
                                                                                                    Tel.: 206.447.6461
     3891 60058 4812-6337-8676 .v3
                       Case 3:21-cv-05558 Document 1 Filed 08/04/21 Page 19 of 24




 1                                    (2)    The names and addresses of any injured persons and
 2                                           witnesses; and
 3                                    (3)    The nature and location of any injury or damage arising out
 4                                           of the act, "loss event" or offense.
 5                                   b)     If a claim is made or "suit" is brought against any "insured",
 6                                          you must:
 7                                   (1)    Immediately record the specifics of the claim or "suit" and
 8                                   the date received; and
 9                                   (2)    Notify us as soon as practicable.
10                                   You must see to it that we receive written notice of the claim or
11                                   "suit" as soon as practicable.
12                                   c)     You and any other involved "insured" must:
13                                          (1)     Immediately send us copies of any demands, notices,
14                                          summonses or legal papers received in connection with the
15                                          claim or "suit";
16                                          (2)     Authorize us to obtain records and other information;
17                                          (3)     Cooperate with us in the investigation or settlement
18                                          of the claim or defense against the "suit"; and
19                                          (4)     Assist us, upon our request, in the enforcement of
20                                          any right against any person or organization which may be
21                                          liable to the "insured" because of injury or damage to which
22                                          this insurance may also apply.
23                                   d)     No "insured" will, except at that "insured's" own cost,
24                                          voluntarily make a payment, assume any obligation, or incur
25                                          any expense, other than for first aid, without our consent.
26
                                                               19
      COMPLAINT FOR DECLARATORY RELIEF                                                  SELMAN BREITMAN LLP
      Case No.:                                                                     600 University Street, Suite 1800
                                                                                                  Seattle, WA 98101
                                                                                                 Tel.: 206.447.6461
     3891 60058 4812-6337-8676 .v3
                       Case 3:21-cv-05558 Document 1 Filed 08/04/21 Page 20 of 24




 1   VI.        NAUTILUS’S REQUEST FOR DECLARATORY JUDGMENT (28 U.S.C. §2201)
 2                                                     COUNT I
 3          (For Declaratory Relief Against All Defendants That There Is No Coverage Under
 4                                NAUTILUS’S Primary CGL Policy)

 5              30.        The foregoing paragraphs are re-alleged.

 6              31.        Under the Limitation of Coverage to Locations Per Form S150 (07/09) set forth

 7   above, only “bodily injury” that occurs on the premises shown on the Schedule of Locations Per

 8   Form S150 (07/09) or arises out of the project or operation shown in the Schedule falls within

 9   the Insuring Grant. The Schedule on Form S150 (07/09), states that the Business Description is

10   “General Contractor/Developer.”

11              32.        The Schedule further lists the following locations: 1.) 35813 Meridian E

12   Eatonville, WA 98328; and 2.) Aviator Heights – Portion of Sect 13&14, Township 16N, Range

13   4 E, W.M. Lots 1-21, Eatonville, WA 98328.

14              33.        To the extent the subject accident took place off the described premises and did

15   not involve the designated operations NAUTILUS seeks a determination it owed no duty to

16   indemnify based on its Limitation of Coverage to Locations per Form 5150 (07/09).

17              34.        Coverage is also precluded under the Limitation of Coverage to Designated

18   Operations (form L240 (06/07)) endorsement referenced above. The exclusion bars coverage for

19   “bodily injury” “arising out of, or in any way related to, operations performed by any insured or

20   any person or organization for whom any insured may be legally or contractually responsible,

21   unless such operations are ‘designated operations’.” In turn, “designated operations” are defined

22   as “only those operations performed by any insured that are described on the General Liability

23   Coverage Part Declarations, the endorsements, or supplements of this insurance.”

24              35.        Here, the Business Description of MOUNTAIN CREST indicated on the

25   Declarations is “GENERAL CONTRACTOR/DEVELOPER.” To the extent that Jeremy Simon

26   was not performing activities related to MOUNTAIN CREST’s general contractor/developer
                                                           20
      COMPLAINT FOR DECLARATORY RELIEF                                              SELMAN BREITMAN LLP
      Case No.:                                                                 600 University Street, Suite 1800
                                                                                              Seattle, WA 98101
                                                                                             Tel.: 206.447.6461
     3891 60058 4812-6337-8676 .v3
                       Case 3:21-cv-05558 Document 1 Filed 08/04/21 Page 21 of 24




 1   operations at the time of the accident, coverage is barred.
 2              36.        It was also the intent of the parties that the NAUTILUS Policy would not provide
 3   coverage for accidents involving the use of autos. Exclusion g. of the NAUTILUS Policy, the
 4   auto exclusion, expressly excludes coverage for “bodily injury” or “property damage” arising out
 5   of the ownership, maintenance, use or entrustment to others of any. . . “auto”. . . owned or
 6   operated by or rented or loaned to any insured. Use includes operation and loading or
 7   unloading”. Under g.(2), the auto exclusion applies even if the claims against any insured allege
 8   negligence or other wrongdoing in the supervision, hiring, employment, training or monitoring
 9   of others by that insured, if the “occurrence” which caused the “bodily injury” or “property
10   damage” involved the ownership, maintenance, use or entrustment to others of any “auto” that is
11   owned or operated by or rented or loaned to any insured.
12              37.        The definition of “insured” includes "volunteer workers" while performing duties
13   related to the conduct of the insured's business, or the insured's "employees" for acts within the
14   scope of their employment by the insured or while performing duties related to the conduct of the
15   insured's business. A reasonable purchaser of insurance would understand that the auto-related
16   acts alleged in the Underlying Complaint are not covered under the NAUTILUS Policy. Thus,
17   NAUTILUS seeks a determination that it owes no duty to indemnify with respect to the
18   Underlying Action based on its auto exclusion.
19              38.        As set forth above, the auto exclusion contained in the NAUTILUS Primary
20   Policy applies, inter alia, to “bodily injury” arising out of the “ownership” of any auto “owned or
21   operated” by any “insured.” To the extent DANNY SIMON was a member of MOUNTAIN
22   CREST, he qualified as an “insured” under the NAUTILUS Primary Policy with respect to the
23   conduct of MOUNTAIN CREST’s business. Further, to the extent DANNY SIMON was a
24   manager of MOUNTAIN CREST, he was an “insured” with respect to his duties as such.
25   Therefore, to the extent DANNY SIMON was an “insured” under the NAUTILUS Primary
26   Policy who “owned” the subject vehicle involved in the accident, the subject vehicle was
                                                  21
      COMPLAINT FOR DECLARATORY RELIEF                                             SELMAN BREITMAN LLP
      Case No.:                                                                600 University Street, Suite 1800
                                                                                             Seattle, WA 98101
                                                                                            Tel.: 206.447.6461
     3891 60058 4812-6337-8676 .v3
                       Case 3:21-cv-05558 Document 1 Filed 08/04/21 Page 22 of 24




 1   “owned” by an “insured” such that the auto exclusion applies to preclude coverage.
 2              39.        To the extent Jeremy Simon was an “employee” of MOUNTAIN CREST acting
 3   in the scope of such employment, or while performing duties related to the conduct of
 4   MOUNTAIN CREST’s business at the time of the subject accident, he qualified as an “insured.”
 5   In such case, the subject vehicle was being “operated” by an “insured” such that the auto
 6   exclusion set forth above applies to bar coverage.
 7               40.       To the extent Jeremy Simon was an unpaid “volunteer worker,” as defined, while
 8   performing duties relating to the conduct of MOUNTAIN CREST’s business, he qualified as an
 9   “insured.” In such case, the subject vehicle was being “operated” by an “insured” such that the
10   auto exclusion set forth applies to bar coverage.
11               41.       To the extent the insured violated the cooperation clause in failing to cooperate in
12   its own defense, which resulted in substantial prejudice of NAUTILUS, coverage is barred.
13               42.       Defendants dispute the foregoing contentions of NAUTILUS, such that there is an
14   actual controversy and a bona fide dispute. Pursuant to the Uniform Declaratory Judgment Act,
15   28 U.S.C. §2201, et seq., NAUTILUS requests the Court declare NAUTILUS owes no duty to
16   indemnify regarding the Underlying Action.
17                                                     COUNT II
18          (For Declaratory Relief Against All Defendants That There Is No Coverage Under
                                 NAUTILUS’S Excess Liability Policy)
19

20              43.        The foregoing paragraphs are re-alleged.

21              44.        As set forth above, NAUTILUS’s Excess Liability Policy identifies the

22   NAUTILUS Primary Policy, namely, NAUTILUS’s CGL insurance policy number PN018346,

23   as the “underlying insurance.” The NAUTILUS Primary Policy has limits of $1,000,000 each

24   occurrence and a $2,000,000 general aggregate limit. NAUTILUS’S Excess Liability policy is

25   not triggered until the aggregate amount of the limits of the NAUTILUS CGL Policy (as

26   underlying insurance”) have been exhausted by payment of judgments, settlements, costs or
                                                            22
      COMPLAINT FOR DECLARATORY RELIEF                                                SELMAN BREITMAN LLP
      Case No.:                                                                   600 University Street, Suite 1800
                                                                                                Seattle, WA 98101
                                                                                               Tel.: 206.447.6461
     3891 60058 4812-6337-8676 .v3
                       Case 3:21-cv-05558 Document 1 Filed 08/04/21 Page 23 of 24




 1   expenses.
 2              45.        Here, the NAUTILUS Primary Policy limit has not been exhausted, meaning the
 3   NAUTILUS Excess Policy is not yet triggered. Thus, there is no coverage under the
 4   NAUTILUS Excess Liability policy.
 5              46.        The NAUTILUS Excess Liability Policy’s definition of an “INSURED” under
 6   NE0050 (10/14) Section IV, provides that “Insured” means any person or organization other than
 7   a joint venture, qualifying as such under the “controlling underlying insurance”.
 8              47.        To the extent the defendants in the Underlying Action, including without
 9   limitation Jeremy Simon, DANNY SIMON, MOUNTAIN CREST and GARAGE PLUS do not
10   qualify as “insureds” as defined, coverage is barred.
11              48.        It was also the intent of the parties that the NAUTILUS Excess Liability Policy
12   would not provide coverage for accidents involving the use of autos. Form NE 00 31 (04/10) of
13   the NAUTILUS Excess Liability Policy expressly excludes coverage for “any first party
14   automobile physical damage” or any obligation under “any automobile no-fault law” or “for
15   personal injury protection” or “auto medical payments.”
16              49.        Form NE 00 72 (10/14) Exclusion - All Autos endorsement expressly excludes
17   coverage for “any injury or damage, costs or expenses arising out of, resulting from, caused or
18   contributed to by the ownership, maintenance, use, loading or unloading of entrustment to others
19   of any auto.” A reasonable purchaser of insurance would understand that the auto-related acts
20   alleged in the Underlying Action are not covered under the NAUTILUS Excess Liability Policy.
21   Thus, NAUTILUS seeks a determination that it owes no duty under the NAUTILUS Excess
22   Liability Policy based on its auto exclusion.
23              50.        To the extent the insured violated the cooperation clause in failing to cooperate in
24   its own defense, which resulted in substantial prejudice of NAUTILUS, coverage is barred.
25   VII.       RESERVATION OF RIGHTS
26              51.        The foregoing paragraphs are re-alleged.
                                                           23
      COMPLAINT FOR DECLARATORY RELIEF                                                SELMAN BREITMAN LLP
      Case No.:                                                                   600 University Street, Suite 1800
                                                                                                Seattle, WA 98101
                                                                                               Tel.: 206.447.6461
     3891 60058 4812-6337-8676 .v3
                       Case 3:21-cv-05558 Document 1 Filed 08/04/21 Page 24 of 24




 1   NAUTILUS reserves the right to amend this complaint to allege any additional policy provision
 2   or claim which may be relevant to this matter.
 3   VIII. PRAYER FOR RELIEF
 4              NAUTILUS requests judgment against the defendants as follows:
 5              1.         For Judgment for NAUTILUS and against defendants, and each of them;
 6              2.        For a declaration that NAUTILUS owes no duty to defend or indemnify with
 7   regard to the Underlying Action under its Primary Commercial General Liability Policy;
 8              3.        For a declaration that NAUTILUS owes no duty with regard to the Underlying
 9   Action under the NAUTILUS Excess Liability Policy;
10              4.        NAUTILUS further prays for costs and fees as permitted by statute and court rule,
11   and such other relief as the Court finds just and proper under the circumstances.
12

13    DATED: August 4, 2021                      By:    /s/ Peter J. Mintzer _________________
                                                       Peter J. Mintzer, WSBA #19995
14                                                     pmintzer@selmanlaw.com
                                                       Justin Landreth, WSBA #44849
15                                                     jlandreth@selmanlaw.com
                                                       Daniel C. Heath, WSBA #49051
16                                                     dheath@selmanlaw.com
                                                       SELMAN BREITMAN LLP
17                                                     600 University Street, Suite 1800
                                                       Seattle, WA 98101-4129
18                                                     Telephone:        206.447.6461
                                                       Facsimile:        206.588.4185
19
                                                      RACHEL E. HOBBS, (PRO HAC VICE
20                                                    Application Pending)
                                                      SELMAN BREITMAN LLP
21                                                    11766 Wilshire Blvd., Sixth Floor
                                                      Los Angeles, CA 90025-6538
22                                                    Telephone: 310.445.0800
                                                      Facsimile: 310.473.2525
23
                                                 Attorneys for plaintiff NAUTILUS INSURANCE
24                                               COMPANY

25
26
                                                           24
      COMPLAINT FOR DECLARATORY RELIEF                                             SELMAN BREITMAN LLP
      Case No.:                                                                600 University Street, Suite 1800
                                                                                             Seattle, WA 98101
                                                                                            Tel.: 206.447.6461
     3891 60058 4812-6337-8676 .v3
